NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


WHITBURN, LLC, and BARRY HAUGHT, )
individually,                     )
                                  )
              Appellants,         )
                                  )
v.                                )                  Case No. 2D18-444
                                  )
EAGLE PALMS HOMEOWNERS            )
ASSOCIATION, INC., a Florida Non- )
Profit Corporation,               )
                                  )
              Appellee.           )
                                  )

Opinion filed June 15, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Richard A. Nielsen, Judge.

Erik De L'Etoile of De L'Etoile Law Firm,
P.A., Tampa, for Appellants.

Jonathan J. Ellis and Clinton S. Morrell of
Shumaker, Loop & Kendrick LLP, Tampa,
for Appellee.



PER CURIAM.

             Affirmed.



BLACK, SLEET, and SALARIO, JJ., Concur.